896 F.2d 1368Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Daniel WHISENANT, Petitioner.
No. 89-8046.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1989.Decided:  Feb. 8, 1990.

Daniel Whisenant, petitioner pro se.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Daniel Whisenant, a West Virginia inmate, brought this petition for writ of mandamus seeking an order directing the district court to appoint counsel for him, hold a hearing, and grant his petition for writ of habeas corpus.  He alleged that the district court had unduly delayed in ruling on his petition, which has been pending in that court since April 1989.  We deny the petition.


2
Whisenant's petition for writ of habeas corpus has been pending in the district court for less than one year, and the respondent's answer was filed less than six months ago.  Further, the district court entered an order in the case as recently as September 1989.  Therefore, we hold that the district court has not delayed unreasonably in ruling on the petition.  We deny the petition as it relates to the request for an order directing the district court to appoint counsel and hold a hearing because mandamus relief is available only when there is no other remedy available to the petitioner.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Review of these interlocutory rulings of the district court is available upon appeal after final judgment.   See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.